DETAILED ACTION
	This office action is in response to the RCE amendment (with IDS) filed on April 22, 2022.  In accordance with this amendment, claims 1, 3, 4, 7, 13, 16, and 19 have been amended.  The amendments to the specification are acknowledged.
Claims 1-20 remain pending, with claims 1, 13, and 19 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 22, 2022, have been considered and made of record (note attached copy of forms PTO-1449).
Allowable Subject Matter
Claims 1-20 are allowed over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Han et al. CN ‘863; Fletcher US ‘848; see also PTO-892 form references B, C and O) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by any independent claim 1, 13, or 19.  

In particular, the key features for “detecting NO (“nitric oxide”) in a gas sample” specifically relates to the frequency conversion system of first pulsed laser to convert a fifth harmonic to be used in the optical cell (functionally as recited) and to use a second laser to photolyze nitrogen dioxide (NO2) in the gas sample to NO, and detect a fluorescence signal emitted from the optical cell.  Note that claims 1, 13, and 19 each recite generally the same subject matter, but claims 1 and 19 (as a method) are broader in scope while claim 13 recites most of the key structural features of the invention.  The Examiner must consider claims 1, 13, and 19 in the context of the disclosure and figures for such apparatus/method.  Based on such context, there is no anticipatory prior art reference (35 U.S.C. 102) found for the current record.  Further, and for the reasons enumerated above, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 for any independent claim.  Claims 2-12, 14-18, and 20 are in dependent claim form and allowable for the same reasons as independent claims 1, 13, and 19.
There is no prior art in the IDS filed April 22, 2022 that changes the analysis is the preceding paragraph for a “Reasons for Allowance.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see RCE amendment with remarks (pages 11-12), filed April 22, 2022, with respect to the claim amendments to address each issue presented by the Quayle Action as mailed on March 11, 2022 have been fully considered and are persuasive.  Based on the amendments and the paper filed April 22, 2022, all issues from the Quayle Action have been obviated.  Claims 1-20 now serve to create a patentable distinction over the closest prior art of the current record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 25, 2022